 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10    JULIO C. ENCINAS,                                 No. 1:19-cv-00470-LJO-GSA

11
                         Plaintiff,
12                                                      ORDER DISREGARDING
             v.                                         FINDINGS AND RECOMMENDATIONS
13

14    ANDREW SAUL, Commissioner of Social
      Security,
15                                                      Doc. 8

16                       Defendant.
17

18
            Plaintiff Julio C. Encinas (“Plaintiff”) seeks judicial review of a final decision of the
19
     Commissioner of Social Security (“Commissioner”) denying his application for supplemental
20
     security income pursuant to Title XVI of the Social Security Act. Doc. 1. On May 28, 2019, the
21
     Court granted Plaintiff’s motion to proceed in forma pauperis and issued a scheduling order and
22
     summons to be completed and returned for service within twenty (20) days. Docs. 3, 4, and 5.
23
     Although the scheduling order included detailed instructions for preparation and return of the
24
     summons for service by the U.S. Marshall (Doc. 5-3), Plaintiff did not return the summons and
25
     associated documents to the Clerk of Court for service by the U.S. Marshal nor take any other
26
     action to serve the Commissioner with the complaint. Accordingly, on July 18, 2019, the
27
     magistrate judge entered an order directing Plaintiff either to return the documents for service or
28
 1   file proof of service within ten (10) days. Doc. 6. Plaintiff did not respond to the July 18, 2019

 2   order in any way.

 3           Accordingly, on August 12, 2019, the magistrate judge issued findings and a

 4   recommendation that the Court dismiss the case for failure to prosecute, which permitted Plaintiff

 5   to file objections within fourteen (14) days. Doc. 8. On August 21, 2019, Plaintiff filed a

 6   substitution of attorney motion, have retained the services of counsel. Doc. 9. On August 22,

 7   2019, Plaintiff filed objections to the findings and recommendations. Doc. 10.

 8           In accordance with 28 U.S.C. §636 (b)(1)(c), this Court has conducted a de novo review of

 9   the case. Having carefully reviewed the entire file, the Court finds that in light of the Plaintiff’s

10   good faith intention to prosecute the case going forward and his retention of counsel to assist him

11   in this matter, dismissal for failure to prosecute is no longer justified.

12           Accordingly, IT IS HEREBY ORDERED that the Findings and Recommendations dated

13   August 12, 2019 (Doc. 8), shall be disregarded in full. The Court hereby DIRECTS Plaintiff to

14   return summons and related documents for service by the U.S. Marshal OR file proof of service,

15   within ten (10) days of this order.

16
     IT IS SO ORDERED.
17

18       Dated:     August 23, 2019                           /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES CHIEF DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28
                                                          2
